Citation Nr: 1631096	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  15-18 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating prior to April 28, 2016 and an initial rating higher than 10 percent from April 28, 2016 for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1961 to October 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision in which the Department of Veterans Affairs (VA) Appeals Management Center in Washington, D.C. granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective November 6, 2007.  Jurisdiction of this matter is with the Regional Office (RO) in St. Petersburg, Florida.  

In March 2016, the Board remanded the issue for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  In May 2016, the Appeals Management Center assigned an initial rating of 10 percent, effective April 28, 2016.  As the maximum available benefit has not been awarded for either period on appeal, the issue of entitlement to an initial increased rating for the service-connected bilateral hearing loss is still properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to April 28, 2016, audiometric findings showed that the Veteran had no worse than level II hearing acuity in his right ear and no worse than level III hearing acuity in his left ear and did not have an exceptional pattern of hearing loss in either ear. 

2.  From April 28, 2016, audiometric findings show that the Veteran has had no worse than level II hearing acuity in his left ear and no worse than an exceptional pattern of hearing loss in his right ear resulting in level V hearing acuity.
CONCLUSION OF LAW

The criteria for the assignment of an initial compensable rating prior to April 28, 2016 and an initial rating higher than 10 percent from April 28, 2016 for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This appeal arises from disagreement with the initial evaluation following the grant of service connection for bilateral hearing loss.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The Board also finds that the Veteran has been provided adequate assistance in response to the claim.  His service medical records are of record.  Post-service treatment records have been obtained.  He has been provided appropriate VA examinations.  Neither he nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  

Rating Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2015).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2015).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b), Table VI (2015).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties or inconsistent speech discrimination scores, or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c), Table VIa (2015).

Puretone threshold average as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  That average is used in all cases, including those in 38 C.F.R. § 4.86, to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2015).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage rating is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) (2015).

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).

When the pure tone thresholds are 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2015).

Analysis

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board notes that an August 2012 memorandum decision from the United States Court of Appeals for Veterans Claims (Court/CAVC) found the September 2009 VA examiner's opinion inadequate but did not specifically find the examiner's audiometric testing and objective findings inadequate.  Thus, the Board finds the September 2009 VA examination's audiometric testing and objective findings as appropriate probative evidence to be considered for the present appeal.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v Brown, 9 Vet. App. 518 (1996).

At the September 2009 VA audiology evaluation, the Veteran reported difficulty hearing and reported having difficulty understanding conversational speech.  The Veteran's audiometric testing results at that time were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
40
55
60
LEFT
25
30
45
65
75

Average pure tone thresholds were 47.5 in the right ear and 53.75 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in both the right ear and the left ear.  The examiner diagnosed bilateral hearing loss.  Applying those values to the rating criteria results in a numeric designation of Level I in the right ear and Level I in the left ear.  38 C.F.R. § 4.85, Table VI (2015).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.

At a March 2013 VA audiology evaluation, the Veteran reported difficulty hearing, difficulty understanding conversational speech, difficulty hearing in presence of background noise, and difficulty hearing over the phone.  The Veteran's audiometric testing results at that time were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
50
60
70
LEFT
25
40
55
70
75

Average pure tone thresholds were 54 in the right ear and 60 in the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 86 percent in the left ear.  The examiner diagnosed bilateral hearing loss.  Applying those values to the rating criteria results in a numeric designation of Level II in the right ear and Level III in the left ear.  38 C.F.R. § 4.85, Table VI (2015).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.

At an April 2016 VA audiology evaluation, the examiner reported that the Veteran's hearing loss did not impact his ordinary conditions of daily life, including ability to work.  The Veteran's audiometric testing results at that time were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
65
75
65
LEFT
35
50
65
75
80
Average pure tone thresholds were 65 in the right ear and 68 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in both the right ear and the left ear.  The examiner diagnosed bilateral hearing loss.  Applying those values to the rating criteria results in a numeric designation of Level V in the right ear and Level II in the left ear.  38 C.F.R. § 4.85, Table VI (2015).  As the Veteran has exceptional patterns of hearing loss in the right ear, application of the right ear values to Table VIa at 38 C.F.R. § 4.85 results in a numeric designation of Level V.  As the right ear numeric designation from Table VIa at 38 C.F.R. § 4.85 is more beneficial to the Veteran, that value will be utilized in determining the Veteran's applicable rating.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 10 percent rating.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The September 2009, March 2013, and April 2016 VA examiners clearly identified the effects that the Veteran's bilateral hearing loss disability had on his daily life, to include the effect on his social interactions.  Therefore, the Board finds that the VA audiology evaluation reports are in compliance with the requirements.

There is no indication from the evidence of record that the Veteran has symptoms of bilateral hearing loss disability that are worse than those reported at his VA examinations.  The Board has considered the Veteran and his spouse's statements as to the effect of the bilateral hearing loss disability on the Veteran's social interactions.  Although the Veteran and his spouse's statements regarding his symptoms are competent and credible, the evaluation of hearing loss is reached by a mechanical application of the rating schedule, to the numeric designations assigned, after audiometric evaluations are rendered.  Lendenmann v. Principi, supra.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for an evaluation of hearing loss, which requires specific testing.  Such mechanical application does not warrant an initial compensable rating prior to April 28, 2016 or an initial rating higher than 10 percent from April 28, 2016 for bilateral hearing loss.

Accordingly, the evidence preponderates against the claim for an initial compensable rating prior to April 28, 2016 and an initial rating higher than 10 percent from April 28, 2016 for bilateral hearing loss.  The benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) (West 2014). 

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of hearing loss disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings, even when considered in conjunction with the Veteran's other service-connected disability.  In addition, the evidence does not show frequent hospitalization or marked interference with employment beyond that envisioned by the currently assigned ratings.  Therefore, the Board has determined that referral of this case for extra-schedular rating consideration is not warranted.  

Also, there is no evidence or allegation that the Veteran's bilateral hearing loss disability solely has rendered him unemployable.  As such, the Board finds that entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

ORDER

An initial compensable disability rating prior to April 28, 2016 and an initial disability rating higher than 10 percent from April 28, 2016 for the service-connected bilateral hearing loss is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


